Citation Nr: 0604116	
Decision Date: 02/13/06    Archive Date: 02/22/06	

DOCKET NO.  05-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for alopecia areata.  
















INTRODUCTION

The veteran had active military service from December 1952 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Des 
Moines, Iowa.  In that decision, the RO denied the issue of 
entitlement to service connection for alopecia areata.  


FINDINGS OF FACT

1.  Alopecia areata is not a cancer or a radiogenic disease.  

2.  Alopecia areata may not be attributed to any alleged 
radiation exposure in service or any other incident of 
service.  


CONCLUSION OF LAW

Alopecia areata was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given careful consideration to the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertain to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  VA satisfied its duty to 
notify by means of a letter issued to the veteran in October 
2004, which was issued prior to the initial denial of the 
claim on appeal in February 2005.  The October 2004 letter, 
along with the April 2005 statement of the case, informed the 
veteran of the information and evidence required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The October 2004 letter also asked 
the appellant to submit evidence and/or information in his 
possession, pertinent to the appeal, to VA.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA medical records and the opinion of a VA 
physician.  The appellant has been afforded the opportunity 
for a personal hearing on appeal but declined.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim that can be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim and that could be obtained is of 
record.  

Legal Criteria and Analysis

Service connection for a disability based upon exposure to 
radiation can be awarded on three different legal bases.  The 
first is a presumptive basis for diseases specific to 
radiation exposed veterans under 38 C.F.R. § 3.309(d).  The 
second basis is based on exposure to ionizing radiation with 
a subsequent development of a radiogenic disease under 
38 C.F.R. § 3.311.  Finally, the veteran is entitled to 
service connection if he can establish that a disability 
warrants service connection as defined by the general laws 
and regulations governing VA compensation entitlement, that 
is on a direct or presumptive basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

The veteran contends essentially that he was in close 
proximity and witnessed three atomic tests on the island of 
Eniwetok in the South Pacific during his active service.  The 
Board does not doubt the sincerity of the veteran's 
assertions that he was, in fact, present during atomic 
testing and that he may have had some radiation exposure.  
The veteran's complete service medical records are 
unavailable, but the separation examination is of record and 
discloses no pertinent disability.  

Alopecia areata is not listed as one of the 21 types of 
cancer enumerated for presumptive service connection for 
radiation exposed veterans pursuant to 38 C.F.R. 
§ 3.309(d)(2).  Furthermore, alopecia areata is not a 
radiogenic disease within the meaning of 38 C.F.R. § 3.311.  
Thus, despite the appellant's contentions, he is not entitled 
to presumptive service connection under § 3.309 or service 
connection by way of a radiogenic disease pursuant to 
38 C.F.R. § 3.311.  However, the veteran is still entitled to 
prove that his nonradiogenic disease, alopecia areata, is 
attributable to active service through direct means.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The veteran has indicated that his hair loss began in 1956 
and he can think of no other cause which would attribute such 
hair loss other than alleged radiation exposure in service.  
Unfortunately, the veteran has submitted no scientific or 
medical documentation that his alopecia areata is in any way 
attributable to his active service or radiation exposure 
during such service.  

The veteran's assertions have been duly noted.  However, his 
assertions are not competent evidence to establish the 
etiology of his currently diagnosed alopecia areata.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that alopecia areata, even if 
present, is the result of his military service or his 
exposure to ionizing radiation many years prior.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also, 38 C.F.R. 
§ 3.159(a) (1) &(2) (2005).  

Significantly, the claims folder contains no competent 
evidence providing the required nexus between military 
service and alopecia areata.  38 C.F.R. § 3.159(a) (1) &(2) 
(2005).  Consequently, service connection for this disorder 
is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for alopecia areata is denied.  



	                        
____________________________________________
	ROBERT E. SULIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


